     Case 4:19-cv-00613-MWB Document 24 Filed 04/17/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOANNE MARIE HERCZKU,                            No. 4:19-CV-00613

     Plaintiff,                                  (Judge Brann)

     v.

UNITED STATES DEPARTMENT
OF AGRICULTURE, AND SONNY
PERDUE,

     Defendants.

                                   ORDER

                                APRIL 17, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.     Defendants’ motion for judgment on the pleadings (Doc. 16) is

           GRANTED;

    2.     Herczku’s complaint (Doc. 1) is DISMISSED with prejudice; and

    3.     The Clerk of Court is directed to enter judgment in favor of Defendants

           and CLOSE this case.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
